REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 40-60 are pending. 

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (7/26/21).
The objections to the specification at pg 2 are withdrawn in view of the amendments to the title of the specification.
The rejection of claims 40-60 on the ground of nonstatutory obviousness-type double patenting at pg 2-4 as being unpatentable over claims 1-20 of U.S. Patent 10,611,838, issued 4/7/20, is withdrawn in view of the terminal disclaimer naming the referenced patent or application filed by Applicants on 1/26/22, and approved by the USPTO.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of claims 40-60 set forth previously has been withdrawn as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 40-60 are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646